 


109 HR 23 IH: Belated Thank You to the Merchant Mariners of World War II Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 23 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 46, United States Code, and title II of the Social Security Act to provide benefits to certain individuals who served in the United States merchant marine (including the Army Transport Service and the Naval Transport Service) during World War II. 
 
 
1.Short titleThis Act may be cited as the Belated Thank You to the Merchant Mariners of World War II Act of 2005.  
2.Monthly benefit for World War II merchant mariners and survivors under title 46, United States Code 
(a)Monthly benefitChapter 112 of title 46, United States Code, is amended— 
(1)by inserting after the table of sections the following new subchapter heading:  
 
IVeterans’ burial and cemetery benefits; and 
(2)by adding at the end the following new subchapter: 
 
IIMonthly benefit 
11205.Monthly benefit 
(a)PaymentThe Secretary of Veterans Affairs shall pay to each person issued a certificate of honorable service pursuant to section 11207(b) of this title a monthly benefit of $1,000. 
(b)Surviving spouses 
(1)Payment to surviving spousesThe Secretary of Veterans Affairs shall pay to the surviving spouse of each person issued a certificate of honorable service pursuant to section 11207(b) of this title a monthly benefit of $1,000. 
(2)ExclusionNo benefit shall be paid under paragraph (1) to a surviving spouse of a person issued a certificate of honorable service pursuant to section 11207(b) unless the surviving spouse was married to such person for no less than 1 year.  
(c)Exemption from taxationPayments of benefits under this section are exempt from taxation as provided in section 5301(a) of title 38. 
11206.Qualified service For purposes of this subchapter, a person shall be considered to have engaged in qualified service if, between December 7, 1941, and December 31, 1946, the person— 
(1)was a member of the United States merchant marine (including the Army Transport Service and the Naval Transport Service) serving as a crewmember of a vessel that was— 
(A)operated by the War Shipping Administration or the Office of Defense Transportation (or an agent of such Administration or Office); 
(B)operated in waters other than— 
(i)inland waters; 
(ii)the Great Lakes; and 
(iii)other lakes, bays, and harbors of the United States; 
(C)under contract or charter to, or property of, the Government of the United States; and 
(D)serving the Armed Forces; and 
(2)while serving as described in paragraph (1), was licensed or otherwise documented for service as a crewmember of such a vessel by an officer or employee of the United States authorized to license or document the person for such service.  
11207.Documentation of qualified service 
(a)Application for service certificateA person seeking benefits under section 11205 of this title shall submit an application for a service certificate to the Secretary of Transportation, or in the case of personnel of the Army Transport Service or the Naval Transport Service, the Secretary of Defense. 
(b)Issuance of service certificateThe Secretary who receives an application under subsection (a) shall issue a certificate of honorable service to the applicant if, as determined by that Secretary, the person engaged in qualified service under section 11206 of this title and meets the standards referred to in subsection (d) of this section. 
(c)Timing of documentationA Secretary receiving an application under subsection (a) shall act on the application not later than 1 year after the date of that receipt. 
(d)Standards relating to serviceIn making a determination under subsection (b), the Secretary acting on the application shall apply the same standards relating to the nature and duration of service that apply to the issuance of honorable discharges under section 401(a)(1)(B) of the GI Bill Improvement Act of 1977 (38 U.S.C. 106 note). 
11208.DefinitionsIn this subchapter, the term surviving spouse has the meaning given such term in section 101 of title 38, except that in applying the meaning in this subchapter, the term veteran shall include a person who performed qualified service as specified in section 11206 of this title. 
11209.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Veterans Affairs such sums as may be necessary for the purpose of carrying out this subchapter.. 
(b)Conforming amendmentsSubsection (c) of section 11201 of title 46, United States Code, is amended— 
(1)in paragraph (1), by striking chapter and inserting subchapter; and 
(2)in paragraph (2), by striking chapter the second place it appears and inserting subchapter.  
(c)Clerical amendmentsThe table of sections at the beginning of chapter 112 of title 46, United States Code, is amended— 
(1)by inserting at the beginning the following new item: 
 
 
Subchapter I—Veterans’ burial and cemetery benefits; and 
(2)by adding at the end the following new items: 
 
 
Subchapter II—Monthly benefit 
11205. Monthly benefit 
11206. Qualified service 
11207. Documentation of qualified service 
11208. Definitions 
11209. Authorization of appropriations. 
(d)Effective dateSubchapter II of chapter 112 of title 46, United States Code, as added by subsection (a) of this section, shall take effect with respect to payments for periods beginning on or after the date of the enactment of this Act, regardless of the date of application for benefits. 
3.Benefits for World War II merchant mariners under title II of the Social Security Act 
(a)BenefitsSection 217(d) of the Social Security Act (42 U.S.C. 417(d)) is amended by adding at the end the following new paragraph: 
 
(3)The term active military or naval service includes the service, or any period of forcible detention or internment by an enemy government or hostile force as a result of action against a vessel described in subparagraph (A), of a person who— 
(A)was a member of the United States merchant marine (including the Army Transport Service and the Naval Transport Service) serving as a crewmember of a vessel that was— 
(i)operated by the War Shipping Administration or the Office of Defense Transportation (or an agent of such Administration or Office); 
(ii)operated in waters other than— 
(I)inland waters; 
(II)the Great Lakes; and 
(III)other lakes, bays, and harbors of the United States; 
(iii)under contract or charter to, or property of, the Government of the United States; and 
(iv)serving the Armed Forces; and 
(B)while serving as described in subparagraph (A), was licensed or otherwise documented for service as a crewmember of such a vessel by an officer or employee of the United States authorized to license or document the person for such service.. 
(b)Effective dateThe amendment made by subsection (a) shall apply only with respect to benefits for months beginning on or after the date of the enactment of this Act. 
 
